Citation Nr: 1134210	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-13 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 26, 2008.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1955 to August 1975.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO) which denied entitlement to a TDIU.  

In a November 2008 rating decision, the RO granted service connection for prostate cancer, and assigned a 100 percent evaluation effective September 26, 2008.  In an August 2009 statement, the Veteran indicated that he wished to continue his appeal for a TDIU prior to September 26, 2008, the date he was granted a 100 percent evaluation due to service-connected disabilities.  The Board has accordingly recharacterized the issue on appeal.

The Board remanded the case to the RO for further development in July 2010.  Development has been completed and the case is once again before the Board for review.


FINDING OF FACT

Prior to September 26, 2008, the competent and probative evidence of record does not establish that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities alone.


CONCLUSION OF LAW

Prior to September 26, 2008, the criteria for a total disability rating based on individual unemployability due to service-connected disability have not been met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

VA has met its duty to notify and assist the Veteran in this case.  In a May 2006 letter, VA informed the Veteran of the evidence necessary to substantiate his claim for a TDIU, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The May 2006 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA and private treatment records, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations to address his TDIU claim in June 2006, July 2008, March 2009, and September 2010.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; and contain a discussion of the effects of the Veteran's service-connected disabilities on the Veteran's occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2010).  

Prior to September 26, 2008, the Veteran was service connected for diabetes mellitus type 2, rated 20 percent disabling; peripheral neuropathy of the left upper extremity with a history of carpal tunnel syndrome, rated 20 percent disabling; peripheral neuropathy of the right upper extremity with a history of carpal tunnel syndrome, rated 20 percent disabling; peripheral neuropathy of the left lower extremity, rated 10 percent disabling; peripheral neuropathy of the right lower extremity, rated 10 percent disabling; olecranon bursitis of the right elbow, rated 10 percent disabling, cervical spondylosis, rated 10 percent disabling; and status post cholecystectomy, rated 10  percent disabling.  The Veteran was also service-connected for a chip fracture of the right ankle, an appendectomy scar, seborrheic dermatitis, and internal hemorrhoids with healed fissure, all of which were assigned 0 percent (noncompensable) ratings.  He had a combined evaluation of 70 percent.  The Veteran was granted increased 20 percent ratings for peripheral neuropathy of the right and left lower extremities effective October 10, 2007.  He had a combined evaluation of 80 percent effective October 10, 2007.  In a June 2009 rating decision service connection was also established for tinnitus, left ear hearing loss, and gastroesophageal reflux disease effective from September 12, 2008; however, the combined disability rating remained the same, as outlined above.

The Board notes that because the Veteran's service-connected diabetes mellitus and peripheral neuropathy of the upper and lower extremities result from a common etiology, they will be considered as one disability.  See 38 C.F.R. § 4.16(a) (2010).  Prior to September 26, 2008, the Veteran met the schedular criteria for a total disability rating based on individual unemployability.

Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's disabilities warrant such a rating during this time.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

The next step is to determine whether, prior to September 26, 2008, the Veteran was unemployable due to his service-connected disabilities.  38 C.F.R. §§ 3.340(a)(1), 4.15.  In evaluating a Veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  38 C.F.R. §4.16(a).

Based on the available evidence from the claims file, the Board finds that it is not factually ascertainable that the Veteran was unemployable due to his service-connected disabilities alone prior to September 26, 2008.

VA treatment records reflect complaints related to the Veteran's service-connected cervical spondylosis and numbness, weakness, and loss of sensation of the bilateral hands and feet due to peripheral neuropathy and carpal tunnel syndrome.  November 2005 VA treatment reports reflect complaints bilateral hand numbness and weakness.  It was noted that a surgical release and wrist splints did not help.  The Veteran had difficulty with buttoning his shirt.  A hand examination showed that sensation was intact.  There was atrophy of the thenar muscle.  The Veteran had good gross motor power.  Provocative tests were positive.  Nerve studies reflect delayed distal latency of the median nerve for the right side, motor and sensory.  Ulnar findings were normal.  The Veteran was assessed with class 2 carpal tunnel syndrome on the right and clinical carpal tunnel syndrome on the left. 

Private treatment records dated in 2006 reflect treatment for chronic cervical strain/pain.  The Veteran had pain fluctuating on average at 7/10.  He was prescribed Sulindac for pain.  The Veteran was retired.  He indicated that he would like to resume being able to drive comfortably, work with his model railroad trains, and, in general, wished to be comfortable.  

Private treatment records dated in 2008 show that the Veteran had a carpal tunnel release done on the left.  A July 2008 post operative report shows that the Veteran's pain was gone since the surgery; however, the Veteran continued to complain about numbness and tingling throughout the body.   With respect to his left hand carpel tunnel syndrome, however, the Veteran was found to be recovering nicely. 

The Veteran was afforded a VA examination in June 2006 to address his claim for a TDIU.  A review of the records shows that the Veteran was seen by podiatry at VA and that his diabetes mellitus with neuropathy had gotten progressively worse.  With respect to his cervical spine disability, the Veteran reported intermittent neck pain which had progressed over the years.  The Veteran reported having bilateral occipital headaches with increased neck pain.  He had limited active range of motion in the cervical spine.  Pain was exacerbated by rotation or extension of the head and neck, shoveling dirt or snow, and pushing a lawnmower.  Exacerbations lasted 30 to 60 minutes.  The Veteran had not been bed-bound in the last year due to neck pain.  With regard to diabetes, the Veteran had never been on insulin.  With regard to peripheral neuropathy of the feet, the Veteran reported constant tingling and painful burning over the toes and planter aspects of the feet.  He reported that the feet felt swollen and that he had occasional stabbing pain which occurred once a week.  Pain increased with walking half-a-block or standing for 15 minutes.  The Veteran's history of PTSD and depression was noted to be in remission according to the medical record.  The Veteran was found to have mild carpal tunnel syndrome documented by nerve conduction studies.  

The Veteran was noted to be a retired veterans service officer.  He retired approximately eight years prior.  He had completed two years of technical school for wood-working and carpentry and three years of college for art school.  He did not receive a degree.  The Veteran's daily activities included watching television, working on his model railroad, light woodworking, reading, and taking short walks of approximately a quarter mile twice a week.  

A physical examination was completed.  The Veteran held his head in a forward flexed position, the shoulders were elevated and protracted.  The head and neck were significantly anterior to the normal center of gravity.  Range of motion testing was completed.  There was no occipital nerve tenderness with palpation of the cervical brachial region.  There was no spasm or muscular tenderness at the paracervical regions from the occipital areas to C7.  A neurological examination was also completed.  Bilateral upper extremity strength was 5/5 for shoulder abduction, elbow flexion, elbow extension, forearm supination and pronation, wrist extension, wrist flexion, grip, and finger abduction.  There was some wasting of the abductor pollicis brevis, left greater than right.  Bilateral lower extremity strength was 5/5 for hip flexion, hip extension, hip abduction, knee extension, knee flexion, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  There was no atrophy of the intrinsic foot musculature bilaterally.  No tremors were noted in bilateral upper and lower extremities.  A sensory examination of the upper extremities revealed diminished sensation of all modalities (including pin, light touch, temperature, proprioception, and vibration) in a symmetrical glove distribution.  A sensory examination of the lower extremities revealed diminished sensation of all modalities (including pin, light touch, temperature, proprioception, and vibration) in a in a stocking distribution.  The Veteran ambulated in an antalgic gait pattern with shortened strides, slightly broadening the base of support with diminished stance time in the right and left feet.  X-rays of the cervical spine were reviewed.  The Veteran was diagnosed with chronic cervical pain related to multilevel cervical spondylosis; a history of remote C7 radiculopathy; symmetrical peripheral neuropathy secondary to diabetes mellitus involving the upper and lower extremities; a history of hypertension, type II diabetes mellitus, hyperlipidemia, and bilateral carpal tunnel syndrome, status post surgical release on the right, asymptomatic.  

The VA examiner stated that the Veteran presented with chronic cervical pain with findings of multilevel cervical spondylosis.  He had a history of bilateral carpal tunnel syndrome with surgical release on the right.  He was not experiencing any signs or symptoms related to carpal tunnel syndrome at that time, however, this may be masked by his peripheral neuropathy.  The Veteran did have symmetrical peripheral neuropathy involving the upper and lower extremities.  With regard to the lower extremities, the Veteran's pain was well controlled; however, he did have sensory input impairment with severe proprioceptive deficit affecting his gait and balance.  There was no impairment of long-term or short-term memory, judgment, or abstract thinking; no evidence of mood disturbance; and the Veteran presented well-groomed with excellent self-care.  The Veteran's medications did not impair him in such a way as to affect his employability.  

The VA examiner opined, with regard to unemployability, that the Veteran presented in stable medical condition.  Diabetes was medically stable and did not result in any hospitalizations.  Cervical pain due to spondylosis did not preclude him from working at a sedentary job.  The VA examiner stated that he did not recommend a job that would entail heavy lifting or repetitive use of the hands above shoulder level.  Peripheral neuropathy of the upper and lower extremities would preclude the Veteran from working a position where he would be required to use his hand repetitively with any type of repetitive fine motor tasks.  The Veteran was able to stand for 15 minutes at a time.  He could walk comfortably for approximately one-half a block and he could sit for prolong periods with no difficulties.  Thus, the VA examiner stated that sedentary work, if he should desire would be well tolerated.  Given his peripheral neuropathy and sensory impairment involving the hands and feet, and balance difficulties; the VA examiner stated that he would preclude the Veteran from working in a position which would require light physical labor or heavy manual labor due to the requirements of standing tolerance and appropriate balance.   The VA examiner stated in conclusion, that it was his medical opinion that the Veteran was capable of sedentary work.  He did not anticipate any problems regarding reliability, productivity, ability to concentrate, follow instructions, and the ability to interact with coworkers and supervisors. 

A second VA examination was completed in July 2008.  The Veterans VA electronic files and the claims file were reviewed.  The Veteran's medical history was discussed in depth.  He took medication for diabetes and denied any hospitalization.  He had a history of a lower back condition and a history of carpal tunnel syndrome bilaterally.  The Veteran reported numbness, tingling, and a burning sensation in the lower legs and feet.  He had some numbness and tingling in the digits and hands bilaterally, but denied any significant pain related to this.  The Veteran had neck pain which was well controlled per his report with Sulindac.  He had flare-ups about once a month and could not lift, push, or pull more than 25 pounds.  The Veteran was retired.  His last job was as a county veterans service officer.  He denied that he could continue that position due to pain in his feet related to neuropathy, pain in his lower back, and pain in his neck.  He reported a sitting limitation of 15 minutes, standing limitation of 15 minutes, and an ambulatory limitation of two blocks related to pain in his feet.  

A physical examination was completed and included range of motion testing of the cervical spine as well as neurological testing of the hands and feet.  Hand grasp strength was 2/5 bilaterally.  There was decreased sensation to vibration in all the digits of both hands.  There was decreased sensation to monofilament testing to the wrist bilaterally.  Brachial deep tendon reflexes and patellar deep tendon reflexes were somewhat diminished bilaterally.  X-rays revealed degenerative osteoarthritis in the lower cervical spine primarily at C5-C6 and C6-C7.  

The Veteran was diagnosed with diabetes mellitus, type 2.  The Veteran was on diet, exercise, and oral medication only.  Diabetes did not significantly impair the Veteran's ability to work or perform activities of daily living.  The Veteran denied any hypoglycemic episodes or hospitalizations related to diabetes mellitus.  Diabetic peripheral neuropathy of the upper and lower extremities resulted in decreased sensation to monofilament testing to the lower mid calves bilaterally and to the wrists bilaterally.  The Veteran had decreased strength in the hands at 2/5 bilaterally and mildly decreased strength in the lower extremities.  The Veteran was not using any assistive devices to ambulate.  He did have limitations to standing, sitting, and ambulating related to foot pain.  The Veteran did not note a specific dysfunction related to the hands.  He was still able to write and had fine motor skills.  The Veteran's diabetic neuropathy of the hands would be expected to cause easy fatigability and decreased strength, as well as sensation, which would mildly impair the Veteran with fine motor skills.  The Veteran was limited in his ability to lift, push, and pull more than 25 pounds due to both his neck and hands.  Peripheral neuropathy of the feet caused pain with extended standing or ambulation and mild weakness in the lower extremities.  The VA examiner stated that this would likely impair the Veteran in any job requiring strenuous activity, extended standing or ambulating, but would be less than likely to impair him in a sedentary position.  Cervical spondylothesis resulted in paraspinous spasms, decreased range of motion in the cervical spine and limited lifting, pushing, and pulling.  The VA examiner stated that this would likely impair the Veteran in any strenuous activity, and with lifting, pushing, and pulling above his shoulder particularly.  The VA examiner stated, however, that this would be less likely to impair the Veteran in a sedentary position. 

In subsequent lay statements and during the Veteran's RO hearing, he reported that he could not perform tasks that required writing, prolonged typing, sorting, or picking up or manipulating small objects.  

The Veteran submitted an August 2008 letter from his private physician.  Dr. S. indicated that the Veteran's medical problems, to include chronic hand numbness secondary to diabetic neuropathy and residual carpal tunnel syndrome, significant lumbar degenerative disc disease, and his age of 71 made him unemployable.  

The Board notes that in determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  However, age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating. 38 C.F.R. § 4.19 (2010).  Because the Veteran's age and nonservice-connected lumbar spine disability may not be considered in determining whether an individual is employable by reason of service-connected disabilities, the Board remanded the case for a supplemental VA opinion to address Dr. S.'s opinion and to clarify whether the Veteran was unemployable due to the combination of his service-connected disabilities.  

The Veteran was afforded a new VA examination in March 2009.  The Veteran's medical history was discussed.  The Veteran continued to take medication for control of diabetes mellitus.  He reported chronic burning pain in both hands.  He reported that he had difficulties with fine manipulation, such as buttoning buttons or picking up small items.  Driving made his hands worse.  He had carpal tunnel surgery done on both hands without relief.  The Veteran reported burning and numbness in both feet.   He wore diabetic shoes.  He took Gabapentin for upper and lower extremity neuropathy.  If he took his medication, he only had gastroesophageal reflux once a week at night.  The Veteran reported having low back pain.  He did not have any difficulties with activities of daily living or with household chores.  He could walk half a block, lift 50 pounds, and could sit and stand for one hour.  He reported that even though his hands got worse with driving, he did not have any limitations.  A physical examination was completed.  The VA examiner noted that, during range of motion testing of the thoracolumbar spine, the Veteran made very little effort and the examination was not compatible with his ability to lay down, sit, and stand without difficulties.  Strength was normal in the bilateral feet.  Neurological testing shows that the Veteran had absent sensation to monofilament testing and to vibration on the palmer surface of both hands and the plantar and dorsal surface of both feet.  

The VA examiner opined that upper extremity peripheral neuropathies would require the Veteran to avoid work requiring fine manipulation or sensitization of the hands.  Lower extremity peripheral neuropathies would limit standing and walking to 15 minutes at one time not to exceed two hours per eight hour shift.  Gastroesophageal reflux resulted in no functional impairment.  It was noted that the Veteran's lumbar condition was not service-connected.

A September 2010 VA examination included a review of the claims file and VA electronic medical records.  The Veteran's history was discussed in detail.  The VA examiner identified specific findings in the claims file, as well as relevant statements submitted by the Veteran.  Diabetes was noted to be under adequate control.   Numbness, tingling, and pain in the bilateral hands and feet were reported to be worse.  The Veteran reported having difficulty with writing, dexterity, gripping small objects, and reported that he tended to drop things.  The Veteran could not be on his feet for any period of time due to pain.  The VA examiner noted the Veteran's statements indicating that he could not maintain gainful employment due to pain, and due to trouble grasping a pencil or picking up and manipulating small objects.  The VA examination report includes excerpts from VA treatment records and VA examinations as they pertain to the Veteran's service-connected disabilities and his impairment due to such.  

The VA examiner concluded, based on a review of the medical evidence of record, that the Veteran was capable of substantial gainful employment in the sedentary category but with limitations as discussed below.  In regard to Dr. S.'s opinion stating that the Veteran was unable to feel small objects such as nuts and bolts in his hands because of chronic numbness, rendering him totally unemployable, the VA examiner noted that this was based on the subjective complaints of the Veteran.  The VA examiner stated that there was no objective EMG evidence to show significant nerve damage corresponding with the Veteran's subjective complaints.  The Veteran had upper extremity peripheral neuropathy; however, this did not render him totally unemployable since he could be employed in a position which did not require repetitive fine finger manipulation.  The VA examiner noted that in 2006 the Veteran contended that he had sensory impairment in the hands, involving diminished sensation and coordination.  The Veteran reported having trouble picking up small objects and dropping things frequently; however, he also stated in 2006 that he worked on his model railroad and did light woodworking, and he did water color painting in spite of the upper extremity peripheral neuropathy shown at that time.  The VA examiner noted that medical evidence documented neuropathy, but not to the extent that it rendered the Veteran incapable of using his hands to manipulate small objects.  Based on the above discussion, the VA examiner found that the Veteran was able to perform sedentary work with no repetitive use of the hands without a 10 minute break for every 30 minutes of work.  

The Board finds that prior to September 26, 2008, the Veteran's service-connected disabilities are not shown by objective medical evidence to prevent him from working.   This includes the Veteran's diabetes mellitus type 2, peripheral neuropathy or the upper and lower extremities, a history of carpal tunnel syndrome, olecranon bursitis of the right elbow, cervical spondylosis, and status post cholecystectomy, (and tinnitus, left ear hearing loss, and gastroesophageal reflux disease from September 12, 2008).  The Veteran has had four VA examinations dated in June 2006, July 2008, March 2009, and September 2010.   All four VA examiners have concluded based on a review of the medical evidence of record, and examination of the Veteran, that the Veteran's service-connected disabilities were not disabling for some form of sedentary employment.  According to the United States Court of Appeals for Veterans Claims (Court or CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  In this case, the Board finds that the VA opinions provide competent and probative evidence showing that the Veteran was not unemployable due to his service-connected disabilities prior to September 26, 2008, and that he was capable of sedentary employment.  In that regard, all VA examinations included a review of the Veteran's medical records and history and objective findings on examination of the Veteran.  

Although Dr. S has indicated that the Veteran's chronic hand numbness, lumbar degenerative disc disease, and his age of 71 made him unemployable, as the Board has already discussed above, Dr. S.'s opinion is not sufficient to establish entitlement to a TDIU because it considers the Veteran's age and nonservice-connected lumbar spine disability as factors contributing to his employability.  Additionally, a September 2010 VA examiner found that neurological testing did not support Dr. S.'s contention that the Veteran was not able to feel small objects in his hands.  The VA examiner found that the Veteran's contention as to the severity of his bilateral hand peripheral neuropathies was greater than shown by objective medical evidence.

Lay evidence has been provided by the Veteran in this case during the course of his VA examinations.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to his current symptomatology and with respect to his work history.  He is competent to provide such statements.  The Board has considered the Veteran's reports given in conjunction with his VA examinations, and his symptomatology has also been considered by VA examiners in evaluating the effect of his service-connected disabilities on occupational employment.  The Board notes that there is some discrepancy between the Veteran's own statements with regard to the severity of his bilateral hand peripheral neuropathy and the assessments rendered by VA examiners in this case, which brings into question the credibility of the Veteran's statements.  The Veteran claimed, in a May 2006 statement that he could no longer grasp or perform movement such as holding writing implements or manipulating small objects.  However, during a June 2006 VA examination, just one month later, the Veteran described working on his model railroad and doing light woodworking on his free time. A July 2008 VA examiner noted that the Veteran was still able to write and had fine motor skills.  The VA opinions, in this case, are based on objective findings, to include findings provided during neurological testing.  Furthermore, all four VA examiners were consistent in finding that while the Veteran was not able to perform work requiring repetitive fine motor skills or fine manipulation of the hands; he was capable of some form of sedentary employment.  The Board finds, therefore, that the findings and opinions provided in VA examinations are more probative that than the Veteran's lay statements with respect to the severity of the Veteran's service-connected disabilities.  The Board has accordingly, accorded greater weight to the objective medical evidence of record.   

The Board finds that the most probative evidence of record does not demonstrate that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful employment.

C. Conclusion

The preponderance of the evidence is against finding that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities alone.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Entitlement to a TDIU prior to September 26, 2008, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


